Billings, J.
These causes are before us on rules for contempt. The cases show the issuance of the injunctions and the defendants’ knowledge of them by service or otherwise. It also appears that the *679defendants were connected with prosecutions which were prohibited by the injunctions, and aided such procedures after the existence of the prohibitory orders. We think the acts of the defendants were violations of the orders of the court when strictly considered and construed. On the other hand, the defendants, in their sworn answers, purge themselves of any intentional violation of the court’s orders; and the nature of the things done rendered it possible that the defendants, in advance of any judicial interpretion of the orders, might have misconceived the responsibility for the acts committed. On the whole, we are inclined, for the present, to suspend the imposition of any punishment for what we must adjudge to be acts of disobedience, and therefore of contempt. The authority of the court and the rights of the parties will be sufficiently maintained if we reserve for future consideration, in connection with subsequent conduct, the doings of the defendants as presented by the evidence now before us. The costs of these rules will be taxed against the defendants in the rules; those in each rule against the defendant in that rule.